           Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MICHAEL ROST,                                                 :
                           Plaintiff,                         :
v.                                                            :   OPINION AND ORDER
                                                              :
LIBERTY COCA-COLA BEVERAGES, LLC,                             :   20 CV 10559 (VB)
                           Defendant.                         :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Michael Rost brings this action against defendant Liberty Coca-Cola Beverages,

LLC (“Liberty”), alleging he was discriminated against in violation of the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., and Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.

        Now pending is defendant’s motion to dismiss, or alternatively, to stay this action and

compel arbitration pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. (Doc.

#12).

        For the following reasons, the Court construes the motion as a motion to compel

arbitration and GRANTS the motion.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                               BACKGROUND

        The following factual background is drawn from the amended complaint (“AC”), and the

parties’ submissions in support of and in opposition to the pending motion.

        Plaintiff alleges that while he was employed by defendant, defendant discriminated

against him by failing to support his efforts to discipline a female employee who he claims was

insubordinate, rude, and insulting. According to plaintiff, defendant’s gender-based




                                                         1
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 2 of 11




discrimination caused him substantial stress, which caused him to require disability-related leave

and eventually culminated in his termination.

I.      The Solutions Program

        In October 2017, defendant rolled out several new policies, including its so-called

“Solutions Program.” The Solutions Program provides a four-step alternate dispute resolution

process for disputes between employees and Liberty. The steps include: (i) Open Door, (ii) HR

Facilitation, (iii) Mediation, and (iv) Arbitration.

        Step one—the “Open Door” step—involves “informal methods” for the resolution of

“Issues” and encourages employees to “bring the Issue to the attention of his or her immediate

supervisor.” (Doc. #14 Ex. A (“Solutions Program”) ¶ 2(A)). “If an Issue cannot be resolved

through discussion with the immediate supervisor, or if such a discussion is inappropriate or

infeasible, a Current Employee may escalate his or her Issue through two additional levels of

management or contact Human Resources.” (Id.). If the issue is not resolved through the Open

Door step, either the employee or Liberty may proceed to the next step, “HR Facilitation.”

        In the HR Facilitation step, “the Human Resources staff will work with the individuals

involved to try to resolve the Issue.” (Solutions Program ¶ 2(B)). As part of this step, “Human

Resources may propose potential solutions, [but] it does not make a decision that is imposed on

either the Employee or [Liberty].” (Id.). If the issue between the employee and Liberty is a

Legal Dispute, 1 “the Employee or [Liberty] may decide to go to the next step of Solutions—

Mediation.” (Id.).


1
        “Legal Dispute” is a defined term that covers “any disagreement between an Employee
and the Company regarding the interpretation or scope of [the Solutions] Program,” and “any
contested matter or issue between an Employee and the Company relating to the employment of
an Employee,” along with “any other matter related to the relationship between an Employee and
the Company including . . . claims of discrimination based on . . . sex . . . or disability.”
(Solutions Program ¶ 20(R)).


                                                   2
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 3 of 11




        During the Mediation step, “a Mediator will work with the Employee and [Liberty] to try

to resolve a Legal Dispute between them.” (Solutions Program ¶ 2(C)). Although the mediator

“may propose solutions, he or she does not make a decision that is imposed on the Employee or

[Liberty].” (Id.). The Solutions Program provides that, if mediation is unsuccessful, “the

Employee or [Liberty] may decide to use the next step of Solutions—Arbitration.” (Id.).

        During the final step of the dispute resolution process—Arbitration—“an Arbitrator

makes a final and binding decision, much like a judge would do in court, after hearing from the

Parties who have a Legal Dispute.” (Solutions Program ¶ 2(D)). The Solutions Program

specifically states that arbitration is the “final forum” for any Legal Dispute. (See id. ¶ 6). In

addition, the Solutions Program provides:

        By agreeing to the Solutions Program, the Employee and the Company are
        waiving their right to seek relief in a court for any Legal Dispute, including any
        statutory claims, and are also waiving their rights to a jury trial.

(Id. ¶ 2(E)).

        As a condition to their continued employment with Liberty, all non-union employees

were asked to sign an agreement (the “Agreement”) indicating their understanding of and

agreement to the Solutions Program. (Doc. #14 Ex. B (“Agreement”)). 2




2
       In his affidavit, plaintiff states “[e]ight months after [he] became employed by defendant
and not ‘as a condition of his employment with Liberty,’ [he] signed [the] Agreement.” (Doc.
#17 (“Pl. Aff.”) ¶ 2). Nevertheless, the Solutions Program states, “[t]he legal consideration
provided to an Employee by [Liberty] for this Program (and any modification of this Program)
includes, but is not necessarily limited to . . . the Employee’s employment or continued
employment with the Company.” (See Solutions Program ¶ 19).



                                                  3
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 4 of 11




II.    Plaintiff’s Invocation of the Solutions Program and Termination

       Plaintiff was employed by defendant as a warehouse supervisor. On June 15, 2018,

approximately eight months after he became employed by defendant, plaintiff signed the

Agreement. 3

       During his employment, plaintiff was responsible for supervising a female employee who

he claims was insubordinate, rude, and insulting to him. Plaintiff alleges that, when he attempted

to discipline the female employee, neither his supervisor nor defendant’s human resources office

supported plaintiff’s efforts to discipline the female employee. According to plaintiff,

defendant’s gender-based failure to discipline the female employee caused him significant stress

and ultimately contributed to the conditions which caused defendant to terminate him.

Therefore, plaintiff sought to invoke the Solutions Program to address defendant’s allegedly

discriminatory practices.

       First—as part of the Open Door step—plaintiff informed his supervisor that he was

concerned with the way the female employee was behaving, and that he perceived the employee

was being treated more favorably than he was based on her gender. According to plaintiff, no

investigation was conducted. Plaintiff then took his dispute to the second step—HR Facilitation.

During HR Facilitation, plaintiff had “several discussions and meetings regarding [plaintiff’s]

issues” with Artie Yanacco, the HR Manager. (Pl. Aff. ¶ 3). According to plaintiff, Yanacco

“initiated no investigation and suggested/implemented no resolution.” (Id.). Thereafter, plaintiff

again raised his concerns with subsequent supervisors—Anthony Scachilli and Michael


3
        It is unclear when plaintiff began working for defendant. In the AC, plaintiff alleges he
“worked for defendant for more than 25 years.” (Doc. #5 (“AC”) ¶ 6). In his affidavit, however,
plaintiff states he signed the Agreement to resolve all disputes through the Solutions Program
eight months after he became employed by defendant. (Pl. Aff. ¶ 2). Since plaintiff signed the
agreement June 15, 2018, plaintiff’s affidavit would suggest he began working for defendant in
approximately October 2017.


                                                 4
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 5 of 11




McNally. McNally held a meeting with plaintiff, Yanacco, and the female employee, during

which McNally “declared a clean start for everyone.” (Id.). Shortly after that meeting, plaintiff

again reported to Yanacco that the employee’s behavior continued. But, according to plaintiff,

nothing was done to address his concerns.

       At no point did plaintiff decide to take his dispute to the final two steps of the Solutions

Program: Mediation and Arbitration.

       Instead, plaintiff claims his health “continued to decline” through 2019 and he was “out

of work between October 2019 and April 2020.” (Pl. Aff. ¶ 3). Plaintiff states that “[w]hile [he

was] was out on disability, management claimed it could not discuss anything relating to my

gender bias issues with me.” (Id.).

       Defendant terminated plaintiff in April 2020. On December 14, 2020, plaintiff

commenced this action.

                                          DISCUSSION

I.     Construing the Motion as a Motion to Compel Arbitration

       Depending on the facts and arguments presented, a motion to dismiss based on an

arbitration agreement may be treated as a motion to compel arbitration. See Wabtec Corp. v.

Faiveley Transp. Malmo AB, 525 F.3d 135, 139–40 (2d Cir. 2008). 4 The motion must either

“explicitly or implicitly ask[] the court to order arbitration.” Nicosia v. Amazon.com, Inc., 834

F.3d 220, 230 (2d Cir. 2016).

       Although defendant filed its motion as one to dismiss or alternatively to stay the action

and compel arbitration, defendant’s motion explicitly “requests the Court grant its motion to



4
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.



                                                 5
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 6 of 11




compel arbitration and dismiss the action or, alternatively, to stay the action pending arbitration.”

(Doc. #13 at ECF 17). 5 Moreover, defendant argues plaintiff’s claims must be arbitrated, sets

forth a motion to compel standard, and engages in a lengthy analysis supporting its assertion that

arbitration should take place here.

       Accordingly, the motion to compel arbitration standard applies.

II.    Standard of Review

       “In the context of motions to compel arbitration brought under the [FAA] . . . , the court

applies a standard similar to that applicable for a motion for summary judgment.” Bensadoun v.

Jobe–Riat, 316 F.3d 171, 175 (2d Cir. 2003). Therefore, the Court “consider[s] all relevant,

admissible evidence submitted by the parties and contained in pleadings, depositions, answers to

interrogatories, and admissions on file, together with . . . affidavits, and draws all reasonable

inferences in favor of the non-moving party.” Nicosia v. Amazon.com, Inc., 834 F.3d at 229.

       “The party seeking to stay the case in favor of arbitration bears an initial burden of

demonstrating that an agreement to arbitrate was made.” Hines v. Overstock.com, Inc., 380 F.

App’x 22, 24 (2d Cir. 2010) (summary order). “This burden does not require the moving party

to show initially that the agreement would be enforceable, merely that one existed.” Id.

(emphasis in original). Once that is established, the party “seeking to avoid arbitration generally

bears the burden of showing the agreement to be inapplicable or invalid.” Harrington v. Atl.

Sounding Co., 602 F.3d 113, 124 (2d Cir. 2010). The party opposing arbitration “may not rest

on a denial but must submit evidentiary facts showing that there is a dispute of fact to be tried.”




5
        “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.



                                                  6
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 7 of 11




Oppenheimer & Co. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995). If plaintiff raises a genuine

issue of fact, the court must “proceed summarily to the trial thereof.” 9 U.S.C. § 4.

III.    Arbitration Should Be Compelled Here

        Defendant argues the Court should compel arbitration because the issues presented by

plaintiff are “gateway procedural disputes” that should be decided by the arbitrator.

        The Court agrees.

        A.      Applicable Law

        In deciding whether to compel arbitration, a court must determine (i) whether the parties

agreed to arbitrate; (ii) if so, the scope of the agreement to arbitrate; (iii) whether Congress

intended any federal statutory claims asserted to be non-arbitrable; and (iv) if some, but not all,

of the claims in the case are arbitrable, whether to stay the balance of the proceedings pending

arbitration. JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004).

        “[A]rbitration is a matter of contract and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.” Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002). “While a gateway dispute about whether the parties are

bound by a given arbitration clause raises a question of arbitrability for a court to decide, . . . an

arbitrator presumptively resolves issues of contract interpretation and arbitration procedures.”

Duran v. J. Hass Grp., L.L.C., 531 F. App’x 146, 147 (2d Cir. 2013) (summary order).

Specifically, questions concerning “time limits, notice, and other procedural issues ‘which grow

out of the dispute and bear on its final disposition,’ are presumptively for an arbitrator to decide.”

Raymond v. Mid-Bronx Haulage Corp., 2017 WL 9882601, at *4 (S.D.N.Y. June 10, 2017)

(quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. at 83–84). “‘[G]ateway procedural

disputes’ arising under the arbitration agreement—such as whether a prerequisite to arbitration




                                                   7
            Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 8 of 11




has been fulfilled or whether an arbitration demand is timely—are matters for the arbitrator.”

Univ. Consultation & Treatment v. Loc. 1199 United Healthcare Workers E. SIEU, 2015 WL

9077249, at *2 (S.D.N.Y. Dec. 16, 2015).

       B.       Application

       Plaintiff does not contest that he entered into a valid arbitration agreement, that his claims

fall within the scope of the arbitration agreement, or that Congress has not evinced an intent to

preclude arbitration of claims under the ADA or Title VII. Plaintiff argues only that defendant

materially breached the arbitration agreement, and therefore waived its ability to enforce the

agreement, by failing to engage in the first two steps of the Solutions Program.

       The Court is not persuaded. Rather, defendant has carried its initial burden of

demonstrating by a preponderance of the evidence that a valid arbitration agreement exists, and

the remaining question—whether defendant has materially breached the Solutions Program

thereby waiving its right to arbitrate—is a gateway procedural dispute to be decided in the first

instance by the arbitrator.

       Plaintiff argues defendant materially breached the Solutions Program, and under general

principles of contract law, is therefore not entitled to enforce the arbitration clause contained

therein. But “[plaintiff’s] attempt to create a substantive exclusion from arbitration finds no

support in the caselaw.” Univ. Consultation & Treatment v. Loc. 1199 United Healthcare

Workers E. SIEU, 2015 WL 9077249, at *2. Instead, the Supreme Court’s decision in John

Wiley & Sons, Inv. V. Livingston, 376 U.S. 543 (1964), is instructive. In that case, the union

sought to compel arbitration on behalf of an employee under a collective bargaining agreement.

In opposing the motion to compel, the employer argued that the employee’s claim was not

arbitrable because the employee had not timely filed his grievance and had not pursued its




                                                  8
          Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 9 of 11




resolution through the grievance procedure. Id. at 556 & n.11. The Court rejected the

employer’s argument, holding “[o]nce it is determined . . . that the parties are obligated to submit

the subject matter of a dispute to arbitration, ‘procedural’ questions which grow out of the

dispute and bear on its final disposition should be left to the arbitrator.” Id.; see also id. at 559

(“[P]rocedural disagreements [are] aspects of the dispute which called the grievance procedures

into play.”). Here, defendant’s alleged failure to engage in the first two steps of the Solutions

Program similarly presents a gateway procedural dispute for the arbitrator to decide.

        This case is not at all like Nadeau v. Equity Residential Properties Mgmt. Corp., in which

this Court declined to compel arbitration based on the defendant employer’s breach of an

arbitration agreement. 251 F. Supp. 3d 637, 642 (S.D.N.Y. 2017). Specifically, the employer in

that case initially refused to arbitrate after the plaintiff filed a formal arbitration demand with the

American Arbitration Association. Later, after plaintiff filed suit, this Court denied the

employer’s motion to compel arbitration, holding that “when an employer enters into an

arbitration agreement with its employees, it must itself participate in properly initiated arbitration

proceedings or forego its right to compel arbitration. [Defendant] cannot compel [plaintiff] to

honor an arbitration agreement of which it is itself in material breach.” Id. at 642 (citing Brown

v. Dillard’s, Inc., 430 F.3d 1004, 1006 (9th Cir. 2005)).

        In contrast here, plaintiff does not argue defendant breached the agreement to arbitrate.

Rather, the crux of plaintiff’s argument is that defendant failed to satisfy conditions precedent to

arbitration by refusing to follow the multi-step procedures outlined in the Solutions Program.

This is merely a gateway procedural dispute, not an outright refusal to participate in arbitration.

        Accordingly, the Court finds and concludes that plaintiff agreed to arbitrate and thus the

arbitration agreement is valid and enforceable.




                                                   9
         Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 10 of 11




IV.    Stay Pending Arbitration

       It is settled law in this Circuit that “the text, structure, and underlying policy of the FAA

mandate a stay of proceedings when all of the claims in an action have been referred to

arbitration and a stay requested.” Katz v. Cellco P’ship, 794 F.3d 341, 347 (2d Cir. 2015).

When, as here, a defendant requests that an action be dismissed and requests a stay in the

alternative, the Court “has discretion in determining whether to stay or dismiss the case pending

arbitration.” Worthington v. JetSmarter, Inc., 2019 WL 4933635, at *8 (S.D.N.Y. Oct. 7, 2019).

       The Court, in an exercise of its discretion, concludes this action should be stayed rather

than dismissed.

       Accordingly, this matter is stayed pending the completion of arbitration.




                                                 10
         Case 7:20-cv-10559-VB Document 21 Filed 08/23/21 Page 11 of 11




                                            CONCLUSION

       The motion to compel arbitration is GRANTED. The parties are ORDERED to arbitrate

their dispute pursuant to the terms of the Solutions Program.

       This action is STAYED pending arbitration.

       The Clerk is instructed to terminate the motion. (Doc. #12).

       The Clerk is further instructed to administratively close this case, without prejudice to

either party moving by letter motion to reopen the case within thirty days of the conclusion of the

arbitration proceedings. 6

Dated: August 23, 2021
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




6
        See Zimmerman v. UBS AG, 2018 WL 4054860, at *6 (S.D.N.Y. Aug. 24, 2018), appeal
dismissed, 789 F. App’x 914, 915-16 (2d Cir. 2020) (summary order) (“The district court’s
administrative closure of the case does not constitute a final decision: there is no jurisdictional
significance to [a] docket entry marking [a] case as ‘closed,’ which we will assume was made for
administrative or statistical convenience.”).


                                                11
